MEMORANDUM **
Mario Carlos Talamante Madrid, his wife Eva Patricia Jimenez Borchardt, and their daughter Maria Alexia Talamante Jimenez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Mario Carlos and Eva Patricia failed to establish exceptional and extremely unusual hardship to their two United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). We also lack jurisdiction to consider the petitioners’ due process and equal protection challenges because the contentions are not colorable. See id. at 930; see also Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
The petitioners’ contention that the BIA erred by summarily affirming the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.